                                                                               Case 3:14-cr-00175-WHA Document 1125 Filed 12/06/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                             IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11                                                            No. CR 14-0175 WHA
United States District Court




                                                                                           Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                            FURTHER QUESTIONS TO BE
                                                                              PACIFIC GAS AND ELECTRIC                                 ANSWERED BY PG&E BY
                                                                         14   COMPANY,                                                 DECEMBER 19

                                                                         15                Defendant.
                                                                                                                  /
                                                                         16
                                                                         17          By DECEMBER 19 AT NOON PG&E shall please answer these questions:

                                                                         18          7.    What was the purpose of the hold-down anchor on the Adjacent Tower?

                                                                         19          8.    Was that hold-down anchor used on the Caribou-Palermo Transmission Line? If

                                                                         20                so, was there any support between the C-hook that lost the anchor and the C-

                                                                         21                hook that failed?

                                                                         22          9.    In what possible ways did the failure of the hold-down anchor on the Adjacent

                                                                         23                Tower contribute to the failure of the C-hook on the Incident Tower?

                                                                         24          10.   Generally, what factors exacerbate the gouging of the C-hooks (like sway,

                                                                         25                vibration, weight) and to what extent were these factors known by PG&E before

                                                                         26                the Camp Fire?

                                                                         27
                                                                         28   Dated: December 6, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
